The decree of the Circuit Court of Dade County, Florida, dated February 26, 1943, denying the petition to validate certain designated bonds, in the case at bar, is hereby affirmed on the authority of Special Tax School District No. 3, Dade County, Florida, and the Board of Public Instruction of Dade County, Florida, v. The State of Florida and L.E. Edwards, et al., decided by this Court on July 9, 1943.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, THOMAS, ADAMS and SEBRING, JJ., concur. *Page 356